Webb, Judge.
On her plea of guilty to "theft by taking” in the State Court of Clarke County, Crystal Robinson was sentenced to serve 12 months on probation. Six months later she was convicted by a jury in the superior court of that county on a charge of armed robbery, and sentenced to 20 years. A petition to revoke her probation was thereafter filed, and the probation sentence was revoked.
Contrary to the contention of the appellant, there was before the court below at the time of the revocation hearing a certified copy of the sentence for conviction of armed robbery, and the court found that the terms of probation "had been violated in the following particulars: convicted of armed robbery on 4 March 1976 in Clarke Superior Court.” Code Ann. §§ 27-2502, 27-2713. See Dickerson v. State, 136 Ga. App. 885, 895 (222 SE2d 649). We find no error.

Judgment affirmed.


Deen, P. J., and Quillian, J., concur.